Order filed June 26, 2015.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00545-CV
                                   ____________

               IN RE CONNIE VASQUEZ HARRISON, Relator




                         ORIGINAL PROCEEDING
                        WRIT OF HABEAS CORPUS
                              311th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2006-68864

                          MEMORANDUM ORDER

      Relator Connie Vasquez Harrison has filed a petition for writ of habeas
corpus. The Court is of the tentative opinion that a serious question concerning the
relief requires further consideration. See Tex. R. App. P. 52.8(b). Accordingly,
the Court orders the Sheriff of Harris County to discharge relator from custody on
relator executing and filing with the Sheriff of Harris County a good and sufficient
bond, conditioned as required by law, in the amount of $500.00. See Tex. R. App.
P. 52.8(b)(3); see also Tex. Gov’t Code Ann. § 22.221(d) (West 2004).
      It is further ordered that real party in interest Clifford Layne Harrison’s
motion for extension of time to file response is hereby granted, and real party in
interest Clifford Layne Harrison shall have until June 30, 2015, at 5:00 p.m. to file
his response brief and any relevant portions of the record. See Tex. R. App. P.
52.4, 52.8(b)(1).

      It is so ORDERED.

                                  PER CURIAM

Order filed June 26, 2015.
Panel consists of Justices Jamison, Brown, and Wise.